PER CURIAM.
Arthur Lee Hughes appeals from a sentence of twenty-two years for the offense of aggravated battery, a third degree felony carrying a maximum prison term of five years. §§ 784.021(a), 775.082(3)(d), Fla.Stat. (1991). Because the sentence under review impermissibly exceeds the statutory prison term, we reverse and remand for resentenc-ing to a prison term not to exceed five years.
This is also an appeal from another judgment of conviction and sentence which is not attacked on appeal. We accordingly affirm as to this conviction and sentence.
Affirmed in part; reversed in part; remanded with directions.